Case 1:19-cv-01183-JLS-HBS Document 32 Filed 08/04/20 Page 1 of 5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

AUG 4 2020

 

Lee R. Carter,

 

Plaintiff,
V. 19-CV-1183 (JLS) (HBS)
Fresenius Kabi USA, LLC, et al.,

Defendants.

 

DECISION AND ORDER

 

Pro se Plaintiff Lee Carter commenced this action under several statutes:
Title VII of the Civil Rights Act of 1964 (“Title VII’), 42 U.S.C. §§ 2000e to 2000e-17;
the Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. §§
4301-4333 and 5 U.S.C. § 8432b; 42 U.S.C. §§ 1981(a) and 1985(8); the Fourteenth
Amendment; and the Equal Pay Act of 1968, Pub. L. 88-38, 77 Stat. 56 (1963).
On September 4, 2019, Defendants Fresenius Kabi USA, LLC and the individuals
sued as Andrew Smith, Terri Ashberry, and John Brotka (collectively, the
“Fresenius Defendants’) removed this case to the Western District of New York
from New York Supreme Court, Erie County. Dkt. 1. Carter also sued Defendant

United States Equal Employment Opportunity Commission (“EEOC”).
Case 1:19-cv-01183-JLS-HBS Document 32 Filed 08/04/20 Page 2 of 5

On September 20, 2019, the Court! referred this case to United States
Magistrate Judge Hugh B. Scott for all proceedings under 28 U.S.C. §§ 636(b)(1)(A)
and (B). Dkt. 17. On September 11, 2019, the Fresenius Defendants moved to
dismiss. See Dkt. 7; see also Dkts. 8-15. Carter responded on November 7, 2019
(Dkt. 19) and the Fresenius Defendants replied on November 20, 2019 (Dkt. 21; see
also Dkt. 22-23).

In addition, the EEOC moved to dismiss for lack of jurisdiction and for failure
to state a claim on September 20, 2019. Dkt. 16. Carter responded on November 7,
2019. Dkt. 19. The EEOC replied on November 13, 2019. Dkt. 20. Carter filed an
additional response on December 11, 2019. Dkt. 24.

On May 8, 2020, Judge Scott issued a Report and Recommendation (“R&R”)
recommending that the Court grant the EEOC’s motion to dismiss (Dkt. 16) and
further grant the Fresenius Defendants’ motion to dismiss (Dkt. 7) except to allow
the following claims to proceed to discovery: one claim against Fresenius for racial
discrimination and retaliation under Title VII; and one claim against Fresenius for
racial discrimination and retaliation under 42 U.S.C. § 1981(a), by way of 42 U.S.C.
§ 1983. Dkt. 26 at 15. Judge Scott recommended that the Court grant Carter 60
days to file an amended complaint with the above surviving claims and to serve

Fresenius properly under Federal Rule of Civil Procedure 4(h). Jd.

 

1 The Honorable Lawrence J. Vilardo was originally assigned to this case and made
the referral to Magistrate Judge Scott. Dkt. 17. On January 5, 2020, this case was
reassigned to the undersigned. Dkt. 25.
Case 1:19-cv-01183-JLS-HBS Document 32 Filed 08/04/20 Page 3 of 5

On June 2, 2020, Carter objected to the R&R. Dkt. 27. In his Objection,
Carter requested that the Court appoint “the United States[] Marshal’s Office .. . to
effect proper service on Fresenius.” See id. at 1, {| 2; see also id. at 3, §] 11
(requesting that the Court enter “an order that directs the United States Marshal to
serve any amended complaint ....”’). He also requested that the Court “allow[]
[him] to add EEOC representative Ms. Sanchez as a defendant.” Jd. at 3, §{ 11. The
EEOC responded on June 12, 2020 (Dkt. 29) and the Fresenius Defendants
responded on June 16, 2020 (Dkt. 30).

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which objection is made. 28 U.S.C. § 686(b)(1);

Fed. R. Civ. P. 72(b)(8).

This Court has carefully reviewed the thorough R&R, the record in this case,
the objection and response, and the materials submitted by the parties. Based on
that de novo review, the Court accepts and adopts Judge Scott’s recommendation to
grant the EEOC’s motion in its entirety and to grant the Fresenius Defendants’
motion except to allow one claim against Fresenius for racial discrimination and
retaliation under Title VII and another claim against Fresenius for racial
discrimination and retaliation under 42 U.S.C. § 1981(a), by way of 42 U.S.C. §

1983, to proceed to discovery.
Case 1:19-cv-01183-JLS-HBS Document 32 Filed 08/04/20 Page 4of5

In addition, the Court grants Carter's request for the United States Marshals
to serve his amended complaint on Defendant Fresenius Kabi USA, LLC within 60-
days. See Fed. R. Civ. P. 4(c)(3) “At the plaintiffs request, the court may order that
service be made by a United States marshal or deputy marshal... .”). Unless
Carter moves for (and is granted) leave to proceed in this Court in forma pauperis,
however, Carter 1s required to pay the $8.00 service fee to the United States
Marshal for the Western District of New York.? Carter must pay this service fee
before the amended complaint will be served for him.

The Court denies Carter’s request in his Objection to the R&R to “add EEOC
representative Ms. Sanchez as a defendant.” Dkt. 27 at 3, § 11. Carter’s request to
amend his complaint to add Ms. Sanchez as a defendant must be made, on motion,
to Judge Scott.

CONCLUSION

For the reasons stated above and in the Report and Recommendation, the
EEOC’s motion to dismiss (Dkt. 16) is GRANTED. The Fresenius Defendants’
motion to dismiss (Dkt. 7) is GRANTED in part. Carter has 60 days to file an

amended complaint with the surviving claims as discussed above and in the Report

 

2 This service fee must be paid by money order or certified check; cash or personal
checks will not be accepted. In addition, Carter must provide the U.S. Marshals
with all necessary papers for service, including completed U.S. Marshal forms and
summons forms (which are attached to this Decision and Order). Nonetheless,
Carter is advised that the 60-day deadline to serve the amended complaint is his
responsibility. If service has not been accomplished near the time that this deadline
is approaching, it is Carter’s responsibility to contact the U.S. Marshals at (716)
348-5300 to ensure timely service.
Case 1:19-cv-01183-JLS-HBS Document 32 Filed 08/04/20 Page 5of5

and Recommendation: one claim against Fresenius for racial discrimination and
retaliation under Title VII; and one claim against Fresenius for racial
discrimination and retaliation under 42 U.S.C. § 1981(a), by way of 42 U.S.C. §
1983.

The Court grants Carter’s request for the United States Marshals to serve his
amended complaint on Defendant Fresenius Kabi USA, LLC within 60-days. Upon
receipt of the certified copy of this Decision and Order, Carter must submit a
copy of this Decision and Order, the completed U.S. Marshal forms, the
completed summons forms, and his amended complaint to the U.S. Marshal
for service upon Defendant Fresenius Kabi USA, LLC. Pursuant to Federal
Rule of Civil Procedure 4(c)(3), the U.S. Marshal is hereby directed to collect the
service fee from Carter (unless he moves for, and is granted, leave to proceed in
forma pauperis) and, upon its receipt, serve the Summons and Amended Complaint
upon Defendant Fresenius Kabi USA, LLC.

Carter’s request to amend his complaint to add Ms. Sanchez as a defendant is
denied. Such a request must be made, on motion, to Judge Scott.

The case is referred back to Judge Scott for further proceedings consistent
with the referral order of September 20, 2019. See Dkt. 17.

SO ORDERED.

Dated: August 4, 2020
Buffalo, New York

s/John L. Sinatra, Jr.

JOHN L. SINATRA, JR.
UNITED STATES DISTRICT JUDGE

 

5
